J-A04006-15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

JOSEPH J. PIOTTI, JR.,                     :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
                   Appellee                :
                                           :
                     v.                    :
                                           :
JULIE R. PIOTTI,                           :
                                           :
                   Appellant               :     No. 899 WDA 2014

                    Appeal from the Decree April 30, 2014
                In the Court of Common Pleas of Blair County
                    Civil Division at No(s): 2010 GN 3057

BEFORE:     BOWES, OLSON, and STRASSBURGER,* JJ.

CONCURRING STATEMENT BY STRASSBURGER, J.:                   FILED JUNE 17, 2015

      I agree with most of what the learned Majority has written.

      I write separately to emphasize that Wife’s overall financial situation is

vastly inferior to Husband’s. Whether the disparity in income is taken into

account by awarding Wife additional property, additional alimony in amount

and/or duration, or counsel fees and master’s costs, or any combination of

the above is a matter for the trial court’s discretion. The present award is

simply unfair to Wife.




*Retired Senior Judge assigned to the Superior Court.